DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 08/26/2021 is acknowledged and made of record. Claims 1-18 are cancelled. Claims 19-31 are now pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 23 is objected to because of the following informalities:   recites the limitation “said surface” There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0338888, provided by applicant in IDS) in view of Ko et al. (US 2017/0220162).
As to Claim 19, Kim et al. discloses A foldable electronic device, comprising: a display device moveable from an unfolded configuration to a folded configuration in which said display device folds along a fold axis (fig.3-5- foldable device 100 may be placed in a folded or unfolded configuration along a random line; para.0119, 0127, 0132; figs.29-31B);
a first display on a front side of said display device (fig.3-5, 8-11- first display 310; para.0152), and a second display on a rear side of said display device, said front side being substantially opposite to said rear side (fig.3-5, 8-11- second display 320; para.0152); 
a force sensing device positioned on said fold axis of said display device (fig.2, 4-5, 18; state detector 220 and touchscreen; para.0119, 0132,0193-device may be folded or unfolded along random lines, a user may fold or unfold when desired (para. para.0258, 029); the state detector 220 may use sensor 7880 to detect folding motion by using a hall sensor or magnetic sensor arranged in folded region (para.0144), the state sensor may include a combination of sensors including touch sensor, bending sensor; para.0268-0269, 0457-touch screen comprising touch sensors detects user input, where the touchscreen may be configured as a capacitive touchscreen, a resistive touchscreen, or a piezoelectric touchscreen by using various types of touch sensors), said force sensing device being responsive to a mechanical interaction, including a finger press from a user (fig.28, 31-B- para.0258- a user may fold the region of device 100b to display second display 320; fig.35-37- user selection input), and configured to provide positional (x, y) and extent (z) properties of said mechanical interaction; 
said force sensing device is further configured to provide a first control signal configured to control said first display or a second control signal configured to control said second display (fig.28, 31A-B; para.0258-responsive to user folding the region of the device, second application (i.e. phone application) screen is displayed on second opposite display 320 (read as second control signal) and first display 310 is resized (read as first control signal); fig.36- para.0291-responsive to user selection of second application, the second application may be co-display first and second application on display 210; fig.37- response to folding state and a user selection of second application, second application may be displayed on second display 320)
said first control signal is provided from said force sensing device in response to said mechanical interaction when said display device is in said unfolded configuration (fig.28, 31A-B- para.0254, 0258-when the device is in an open (unfolded) state and user folds region of device 100b, one of size and a ratio of the first screen of the first application (display 310) is changed; fig.36- para.0291- when the device is open state (unfolded) and user selects a second application, the first and second application screen may be co-displayed; fig.37- when in an open (unfolded state), response to folding the device and a user selection of second application, second application may be displayed on second display 320), and 
said second control signal is provided from said force sensing device in response to said mechanical interaction when said display device is in said folded configuration (fig.31A-B- para.0252-when device is multi folded state, a phone application may be displayed on second partial folded region 3110 of display 320, and user may select icon to place a call; para.0255-screens of different applications may be displayed on first and second regions of display 320, and the screens may be resized). 
Kim et al. does not expressly disclose where the sensing device (state sensor, touch screen) is a force sensing device…configured to provide positional (x, y) and extent (z) properties of said mechanical interaction.
Ko et al. discloses a force sensing device…configured to provide positional (x, y) and extent (z) properties of said mechanical interaction (fig.26A-B- para.0302, 0310, 0318-0321- touch sensor 205 including sensor 250 may sense position of the touch and second sensor 200 may sense intensity of applied pressure, touch sensor 205 may sense a position at which the touch of the user was generated and/or an intensity of pressure of the touch applied by the user; para.0338- the variable resistance elements (200) may be provided at different positions; fig.38- para.0403- 0407-touch sensor 340 including touch electrodes 342/343 and variable resistance elements 344- may sense a touch location and intensity of pressure of the touch, where the variable resistance elements may be distributed in an entire area or partial area; fig.39- touch sensor 350, including touch electrodes 352/353 and variable resistance elements 354-para.0414, 0415).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. by implementing a touch sensor as disclosed by Ko et al., the motivation being to provide a sensor that recognizes a location of a touch and the intensity of the touch at the same time (para.0009-Ko).

As to Claim 20, Kim et al. in view of Ko et al. disclose wherein said first display is inward-folding relative to said second display (Kim-fig.4-5, 8-11, 15- display 310 fold relative to display 320; para.0152, 0179, 0193) and said second display is outward-folding relative to said first display (Kim-fig.4-5; 8-11- display 320 may be folded outward (unfolded) relative to display 310; para.0132, 0152, 0179, 0193)  

As to Claim 21, Kim et al. in view of Ko et al. disclose wherein said force sensing device is positioned on said front side (Ko-para.0331- second sensor 200 comprising variable resistance element may be disposed on front surface of the display panel; para.0338- the variable resistance elements of the touch sensor may be provided at different positions; para.0406, 0414).

As to Claim 22, Kim et al. in view of Ko et al. disclose 00wherein said force sensing device is positioned on said rear side (Ko-para.0331- second sensor 200 comprising variable resistance element may be disposed on rear surface of the display panel; para.0338- the variable resistance elements of the touch sensor may be provided at different positions; para.0406, 0414).

As to Claim 23, Kim et al. in view of Ko et al. disclose a further force sensing device, wherein said further force sensing device is positioned on at least one edge of said surface (Ko-para.0142, 0331,  para.0337, 0338- the variable resistance elements of the touch sensor may be provided at different positions; para.0223, 0406, 0414- variable resistance elements may be distributed in an entire area of partial area).

As to Claim 24, Kim et al. in view of Ko et al. disclose a plurality of force sensing devices (Ko-figs.26,38,39-plurality of variable resistance elements; para.0403, 0406, 0413).

As to Claim 25, Kim et al. in view of Ko et al. disclose wherein said foldable electronic device is a mobile telephone (Kim-para.0128).

As to Claim 26, Kim et al. inv view of Ko et al., disclose wherein said force sensing device comprises a quantum tunneling material (Ko-para.0015, 0095,0293, 0304).

As to Claim 27, Kim et al. in view of Ko et al. disclose wherein said force sensing device comprises a matrix sensor comprising a plurality of rows and a plurality of columns (Ko-fig.33- variable resistance elements 312b-para.0365; fig.38- variable resistance elements 344 provided between touch electrodes 342/343-para.0405-0406; fig.39- variable resistance elements 354- para.0414).
  
As to Claim 28, Kim et al. in view of Ko et al. disclose wherein said force sensing device comprises a single point sensor (Ko-para.0009, 0323, 0332; figs.38-39-para.0406-0407- variable resistance elements may be distributed in a partial area (where each intersection is read as single point sensor)).
	
As to Claim 31 is a method claim drawn to the apparatus of Claim 1 and is rejected for the reasons as set forth above.

As to Claim 29, Kim et al. discloses A method of manufacturing a foldable electronic device, comprising the steps of: providing a force sensing device (fig.2, 4-5, 18; state detector 220 and touchscreen; para.0119, 0132,0193-device may be folded or unfolded along random lines, a user may fold or unfold when desired (para. para.0258, 029); the state detector 220 may use sensor 7880 to detect folding motion by using a hall sensor or magnetic sensor arranged in folded region (para.0144), the state sensor may include a combination of sensors including touch sensor, bending sensor; para.0268-0269, 0457-touch screen comprising touch sensors detects user input, where the touchscreen may be configured as a capacitive touchscreen, a resistive touchscreen, or a piezoelectric touchscreen by using various types of touch sensors) responsive to a mechanical interaction, including a finger press from a user fig.28, 31-B- para.0258- a user may fold the region of device 100b to display second display 320; fig.35-37- user selection input
said force sensing device being further configured to provide positional (x, y) and extent (z) properties of said mechanical interaction; 

providing a display device configured to move from an unfolded configuration to a folded configuration along a fold axis (fig.3-5- foldable device 100 may be placed in a folded or unfolded configuration along a random line; para.0119, 0127, 0132; figs.29-31B), 
said display device having a first display on a front side of said display device (fig.3-5, 8-11- first display 310; para.0152), and a second display on a rear side of said display device, said front side being substantially opposite to said rear side (fig.3-5, 8-11- second display 320; para.0152); 
attaching said force sensing device to said display device (figs.2-3,33- state detector, user interface and display integrated into device 100); 
wherein: said step of attaching comprises positioning said force sensing device on said fold axis of said display device (para.0119, 0132,0193-device may be folded or unfolded along random lines, a user may fold or unfold when desired (para. para.0258, 029); the state detector 220 may use sensor 7880 to detect folding motion by using a hall sensor or magnetic sensor arranged in folded region (para.0144), the state sensor may include a combination of sensors including touch sensor, bending sensor; para.0268-0269, 0457-touch screen comprising touch sensors detects user input, where the touchscreen may be configured as a capacitive touchscreen, a resistive touchscreen, or a piezoelectric touchscreen by using various types of touch sensors); 
configuring said force sensing device to provide a first control signal configured to control said first display or a second control signal configured to control said second display (fig.28, 31A-B; para.0258-responsive to user folding the region of the device, second application (i.e. phone application) screen is displayed on second opposite display 320 (read as second control signal) and first display 310 is resized (read as first control signal); fig.36- para.0291-responsive to user selection of second application, the second application may be co-display first and second application on display 210; fig.37- response to folding state and a user selection of second application, second application may be displayed on second display 320); 
configuring said first control signal to be provided from said force sensing device in response to said mechanical interaction when said display device is in said unfolded configuration (fig.28, 31A-B- para.0254, 0258-when the device is in an open (unfolded) state and user folds region of device 100b, one of size and a ratio of the first screen of the first application (display 310) is changed; fig.36- para.0291- when the device is open state (unfolded) and user selects a second application, the first and second application screen may be co-displayed; fig.37- when in an open (unfolded state), response to folding the device and a user selection of second application, second application may be displayed on second display 320); and 
configuring said second control signal to be provided from said force sensing device in response to said mechanical interaction when said display device is in said folded configuration (fig.31A-B- para.0252-when device is multi folded state, a phone application may be displayed on second partial folded region 3110 of display 320, and user may select icon to place a call; para.0255-screens of different applications may be displayed on first and second regions of display 320, and the screens may be resized).  
Kim et al. does not expressly disclose force sensing device… said force sensing device being further configured to provide positional (x, y) and extent (z) properties of said mechanical interaction.
Ko et al. discloses a force sensing device… said force sensing device being further configured to provide positional (x, y) and extent (z) properties of said mechanical interaction ((fig.26A-B- para.0302, 0310, 0318-0321- touch sensor 205 including sensor 250 may sense position of the touch and second sensor 200 may sense intensity of applied pressure, touch sensor 205 may sense a position at which the touch of the user was generated and/or an intensity of pressure of the touch applied by the user; para.0338- the variable resistance elements (200) may be provided at different positions; fig.38- para.0403- 0407-touch sensor 340 including touch electrodes 342/343 and variable resistance elements 344- may sense a touch location and intensity of pressure of the touch, where the variable resistance elements may be distributed in an entire area or partial area; fig.39- touch sensor 350, including touch electrodes 352/353 and variable resistance elements 354-para.0414, 0415).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. by implementing a touch sensor as disclosed by Ko et al., the motivation being to provide a sensor that recognizes a location of a touch and the intensity of the touch at the same time (para.0009-Ko).

As to Claim 30, Kim et al. in view of Ko et al. disclose wherein said step of attaching comprises attaching said force sensing device to an outer surface of said display device (Ko--para.0331- second sensor 200 comprising variable resistance element may be disposed on front surface of the display panel; para.00337-0338- the variable resistance elements of the touch sensor may be provided at different positions; para.0406, 0414-variable resistance elements may be provided to an entire area or partial area of the display panel).

{Examiners Note: It is noted that Claims 29-30, drawn to a method of manufacture containing nominal limitations, as being drawn in part to the apparatus of Claim 1. However, because presently the claim as recited does not represent an undue burden to examination, no restriction has been made.  Amendment of any claims to include additional non-nominal limitations {i.e. particulars of the manufacturing process} that would represent an undue burden may result in restriction due to original presentation}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627